            Case 5:18-cv-01212-OLG Document 1 Filed 11/20/18 Page 1 of 11



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

CHRISTIANA GODIN,                                 §
                                                  §
                Plaintiff,                        §
v.                                                §
                                                  §      Civil Action No. 5:18-cv-1212
                                                  §
PRIME ACCEPTANCE CORPORATION
                                                  §
and ALLIANT CAPITAL MANAGEMENT,
                                                  §
LLC,
                                                  §
                Defendants.                       §
                                                  §
                                                  §

             PLAINTIFF’S COMPLAINT FOR DECLARATORY AND
      INJUNCTIVE RELIEF, AND FOR MONETARY AND PUNITIVE DAMAGES
       Plaintiff CHRISTIANA GODIN (“Ms. Godin” or “Plaintiff”) files this complaint against
Defendant PRIME ACCEPTANCE CORPORATION (“Defendant Prime”) and Defendant
ALLIANT CAPITAL MANAGEMENT (“Defendant Alliant”) (collectively, “Defendants”), and,
in support thereof, states as follows:
                                         INTRODUCTION
       1.       This Complaint alleges violations of the Fair Credit Reporting Act (“FCRA”), 15
U.S.C. §§ 1681-1681x; the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §§ 1692-
1692p; the Texas Debt Collection Act (“TDCA”), Tex. Fin. Code. §§ 392-392.404; and the
Deceptive Trade Practices Action (“DTPA”), Tex. Bus. & Com. Code §§ 17.41-17.63 as relates
to repossession of a vehicle purchased by Plaintiff.
       2.       The FCRA imposes duties on furnishers of information to credit reporting
agencies (CRAs) to report consumer information with “maximum possible accuracy.” One of the
purposes of imposing this duty is to ensure public confidence and the stability of the banking
system. 15 U.S.C. § 1681(a)(1). In addition, finance companies and employers rely on
information provided by CRAs. Another purpose therefore at the heart of the FCRA is to
preserve the good names of consumers.
                     Case 5:18-cv-01212-OLG Document 1 Filed 11/20/18 Page 2 of 11




                3.       In applying for adequate housing, employment, and transportation, consumers are
        at the mercy of information contained in computer databases, under the control of CRAs. When
        inaccurate information is contained in those databases and consequently reported to numerous
        creditors and employers, the name of the consumer is systematically, institutionally, and
        uncontrollably ruined, as occurred here.
                4.       The inaccurate information takes on a life of its own and requires exhaustive
        efforts on the part of consumers to correct, a long, merry-go-round ordeal involving numerous
        and time-consuming communications with various agencies and parties, the consumer dealing
        with each agency and party referring the consumer to each other same agency and party, and the
        consumer filing numerous reports, complaints, and documents with still more agencies, all to no
        avail. This merry-go-round ordeal can take years, after which time the consumer is not just
        financially damaged, but also emotionally, physically, and socially damaged as well.
                5.       As alleged in this Complaint, Defendant Prime, without any notice of default,
        repossessed Plaintiff’s vehicle and sold it at an auction. After the auction sale, Defendant failed
        to provide Plaintiff notice of a loan deficiency amount.
                6.       Defendant Prime however and Defendant Alliant, its assignee, reported a loan
        balance to CRAs. Defendant Prime furnished information to a CRA, that Ms. Godin owed a debt
        related to her vehicle. Defendant Prime Acceptance Corp. was the original creditor of the debt
        who sold, assigned, and/or transferred the debt to Defendant Alliant Capital Management, LLC.
        Subsequently, both Defendants refused to validate or provide information on the alleged debt to
        Ms. Godin.
                7.       On information and belief, the accounting of the loan balance and deficiency
        amount was false.
                8.       As was her right under the FCRA, Ms. Godin disputed the debt and requested that
        Defendant Prime or Defendant Alliant validate the debt.

                9.       Defendants illegally ignored her request, illegally ignored verification of the debt,
        and, instead, illegally reported the debt to the CRAs. The debt was in fact invalid.

Plaintiff’s Original Complaint                                                                     Page 2 of 11
Godin v. Prime Acceptance Corp. and Alliant Capital Management, LLC
                  Case 5:18-cv-01212-OLG Document 1 Filed 11/20/18 Page 3 of 11




                 10.    The negative report therefore affected Ms. Godin’s credit score and her ability to
        utilize her credit in various ways, including applying for credit for adequate housing,
        employment, and transportation.
                 11.    This action seeks declaratory, compensatory, statutory, and punitive damages, and
        costs and reasonable attorneys’ fees for Ms. Godin against Defendants for their negligent,
        willful, and knowing violations of the FCRA, FDCPA, TCPA, and the DTPA.
                                                       PARTIES
                 12.    At all relevant times, Ms. Godin is a natural person who resides in San Antonio,
        Texas.
                 13.    At all relevant times, Defendant Prime Acceptance Corp. (“Prime”) is a Utah
        corporation engaged in debt collection throughout the state of Texas. Process may be served on
        Prime Acceptance Corp. at Pacific Registered Agents, Inc., 17350 State Highway 249, Suite 220,
        Houston, Texas 77064.
                 14.    At all relevant times, Defendant Alliant Capital Management, LLC (“Alliant”), is
        a New York limited liability company engaged in the business of debt collection throughout
        Texas, including in the city of San Antonio, Texas. Defendant Alliant generally transacts
        business in the city of San Antonio because it engages in debt collection there. Process may be
        served on Alliant Capital Management, LLC at Corporation Service Company, 80 State Street,
        Albany, New York, 12207.
                 15.    Unless otherwise indicated, the use of Defendants’ names in this Complaint
        includes all their agents, employees, officers, members, directors, heirs, successors, assigns,
        principals, trustees, sureties, subrogees, representatives, and insurers of the named Defendants.
                                           JURISDICTION AND VENUE
                 16.    As this action arises under federal and state laws, jurisdiction lies pursuant to 28
        U.S.C. §1331 and 20 U.S.C. § 1367(a).




Plaintiff’s Original Complaint                                                                   Page 3 of 11
Godin v. Prime Acceptance Corp. and Alliant Capital Management, LLC
                  Case 5:18-cv-01212-OLG Document 1 Filed 11/20/18 Page 4 of 11




                17.     Venue lies in the United States Court for the Western District of Texas pursuant
        to 28 U.S.C. § 1391 because Defendants generally transacts business in this District and is
        therefore subject to the jurisdiction of this Court.
                18.     All conditions precedent to the filing of this lawsuit have been complied with.
                                            FACTUAL ALLEGATIONS
                19.     On August 3, 2016, Godin entered into a Retail Installment Contract (“Contract”)
        with Champion Pre-Owned Cars and Tructs d/b/a Chamption Motor Co. (“Champion”), for the
        purchase of a used 2012 Dodge Journey SXT Sport Utility 4D Vehicle (“Vehicle”).
                20.     The total amount agreed to for the purchase of the Vehicle pursuant to the
        Contract was $24,950.20. This amount included finance charges, tax, title, and license.
                21.     At the time of purchase the Vehicle was still covered under its original
        manufacturer’s warranty (“Warranty”) from FCA Group US LLC (“FCA”). The Warranty
        covered repairs to cars, regardless of the maintenance history.
                22.     In addition, Godin also purchased a Vehicle Service Contract (“Service
        Contract”) with Portfolio for $650 at the signing of the Contract. The Service Contract covered
        service repairs performed twelve months from the date of sale and repairs performed within
        12,000 miles from the date of sale of the Vehicle.
                23.     Five days after purchase, on or about November 7, 2016, the Vehicle’s engine
        overheated.
                24.     Godin took the Vehicle to Ingram Park Chrysler Dodge Jeep Ram (“Ingram”), a
        local Dodge warranty service provider that claimed the sludge found in the engine was due to the
        car maintenance history and refused to repair the Vehicle.
                25.     Ford refused to honor the Warranty and Service Agreement due to the car history
        that showed a failure to maintain the Vehicle.
                26.     This left Godin with an inoperable Vehicle, with no means of repairing it and

        making it operable. In addition, Godin was liable still liable for the full amount of the loan on an
        inoperable Vehicle purchased only a few months earlier.

Plaintiff’s Original Complaint                                                                    Page 4 of 11
Godin v. Prime Acceptance Corp. and Alliant Capital Management, LLC
                  Case 5:18-cv-01212-OLG Document 1 Filed 11/20/18 Page 5 of 11




                27.     The Vehicle was left at Ingram’s repair shop.
                28.     The Contract was assigned to Prime. Accordingly, and under the FTC Holder
        Rule, Prime is subject to all claims raised against Champion, the Seller, up to the full amount of
        the loan originated.
                29.     Subsequently, on January 30, 2018, Godin received a Notice of Repossessed
        Vehicle from Prime. The letter did not note the date of repossession of the Vehicle.
                30.     Godin did not receive any notice of default.
                31.     Defendant Prime repossessed the Vehicle.
                32.     Ms. Godin received neither a statement of account or notice of any past due
        amount at any time from either Defendant Prime or Defendant Alliant.
                33.     After receiving the Repossession Notice from Defendant Prime, Ms. Godin told
        Defendant Prime that she never received any notice of the Debt, as required by law.
                34.     Ms. Godin demanded a copy of the Debt and any loan deficiency amounts she
        may be liable for.
                35.     Despite never providing Ms. Godin a loan deficiency amount, Defendant Prime
        reported the disputed and invalid debt to the CRAs, thereby causing a decrease in Ms. Godin’s
        credit score.
                36.     Defendants reviewed the Debt and could not point to any actual statement of any
        account, bills, or past-due notices.
                37.     Ms. Godin requested Defendant Prime provide her documents proving she owed
        the Debt. She specifically requested a debt validation, as she was entitled to under the law, as to
        the deficiency amount.
                38.     Since the initial communication with Ms. Godin, Defendant Prime did not provide
        validation documents, much less within the 5-day or 30-day prescribed timeframe for validating
        a debt. Under the law, Defendant Prime should have responded to Ms. Godin’s request for a debt

        validation within 30 days of the request; however, Defendant Prime had served no debt



Plaintiff’s Original Complaint                                                                  Page 5 of 11
Godin v. Prime Acceptance Corp. and Alliant Capital Management, LLC
                   Case 5:18-cv-01212-OLG Document 1 Filed 11/20/18 Page 6 of 11




        validation and no notice of deficiency amount owed, yet reported an amount owed to Godin’s
        credit.
                  39.   Even though Defendant had not verified the Debt with Ms. Godin, Defendant
        represented to the CRAs that the Debt was verified. Defendant also did not represent to any CRA
        that the Debt was in dispute, as required under the law. The CRAs accordingly did not represent
        the Debt as in dispute.
                  40.   The Debt was affecting Ms. Godin’s ability to obtain credit
                  41.   In around approximately September 2017, Ms. Godin contacted the CRAs and
        Defendant Prime to dispute the reporting. Ms. Godin hoped Defendant Prime could help her fix
        her false credit report.
                  42.   Defendant Prime later removed the invalid debt from Ms. Godin’s report and sold
        Ms. Godin’s debt to Defendant Alliant, which also refused to provide Ms. Godin with
        disclosures required by law, including any notice of statement regarding the amount of any
        deficiency owned after it repossessed her Vehicle.
                  43.   The issue appeared to have finally been resolved. With Defendant Prime
        temporarily removing the Debt, Ms. Godin thought that surely now that the debt would be
        deleted from her credit report.
                  44.   On January 11, 2017, Defendant Prime and Defendant Alliant continued to
        unlawfully refuse to validate Ms. Godin’s alleged loan deficiency or to provide Ms. Godin with
        any information regarding the Debt. Ms. Godin was in a dispute with the dealership from which
        she purchased the Repossessed Vehicle and need to know what amounts Defendants were
        claiming against her.

                                                   COUNT ONE
                                           VIOLATION OF THE FDCPA
                                              15 U.S.C. §§ 1692-1692P
                  45.   Plaintiff incorporates by reference the above paragraphs of this Complaint as
        though fully set forth herein.



Plaintiff’s Original Complaint                                                              Page 6 of 11
Godin v. Prime Acceptance Corp. and Alliant Capital Management, LLC
                  Case 5:18-cv-01212-OLG Document 1 Filed 11/20/18 Page 7 of 11




                46.     15 U.S.C. §§ 1692-1692p regulates debt collectors in their efforts to collect debts.
        Congressional findings and declaration pursuant to 15 U.S.C. § 1692 found that there was
        “abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by
        many debt collectors,” which contributed to “personal bankruptcies, to marital instability, to the
        loss of jobs, and to the invasions of individual privacy.” Congress also found that existing laws
        and procedure for redressing these injuries were inadequate to protect consumers.
                47.     Plaintiff is a “consumer” pursuant to 15 U.S.C. 1692a(3).
                48.     The Debt is a “debt” pursuant to 15 U.S.C. § 1692a(5).
                49.     Defendant Prime and Defendant Alliant are each a “debt collector” pursuant to 15
        U.S.C. § 1692a(6).
                50.     Defendant violated multiple sections of 15 U.S.C. 1692-1692p, including
        specifically 15 U.S.C. § 1692g for failing to send notice of the debt to Ms. Godin and failing
        validate a debt after Ms. Godin requested the debt validation several times.
                51.     Defendant also violated 15 U.S.C. § 1691e(2) in falsely representing the
        character, amount, and legal status of the Debt.
                52.     Defendant also violated 15 U.S.C. § 1691e(8) in communication to the CRAs
        credit information it knew or should have known was false, including the failure to communicate
        that the Debt was disputed by Ms. Godin.
                53.     Defendant violated 15 U.S.C § 1692g(a-b) by failing to validate the Debt within
        the prescribed time or at any time and failing to provide notification required for a disputed debt.
                54.     Pursuant to 15 U.S.C. 1692k, Ms. Godin is entitled to actual and statutory
        damages, court costs, and attorney’s fees.
                                                  COUNT TWO
                                           VIOLATION OF THE TDCPA
                                          TEX. FIN. CODE §§ 392-392.404
                55.     Plaintiff incorporates by reference the above paragraphs of this Complaint as
        though fully set forth herein.



Plaintiff’s Original Complaint                                                                   Page 7 of 11
Godin v. Prime Acceptance Corp. and Alliant Capital Management, LLC
                    Case 5:18-cv-01212-OLG Document 1 Filed 11/20/18 Page 8 of 11



                   56.    Tex. Fin. Code §§ 392-392.404 regulates debt collectors collecting debt in the

        state of Texas.

                   57.    In collecting on an alleged debt that was not incurred, never noticed to Ms. Godin,
        in failing to verify the debt, and in reporting an unverified debt to the CRAs, Defendants violated
        Tex. Fin. Code § 392.303 prohibition against using unfair or unconscionable means in collecting
        a debt.
                                               COUNT THREE
                                          VIOLATION OF THE DTPA
                                      (TEX. BUS. & COM. CODE §17.41-63)
                   58.    Plaintiff incorporates by reference the above paragraphs of this Complaint as
        though fully set forth herein.
                   59.    Pursuant to Tex. Fin. Code §§ 392.404(a), a violation of the TDCPA is a
        deceptive trade practice under Subchapter E, Chapter 17, Business & Commerce Code, and is
        actionable under that subchapter.
                   60.    Pursuant to Subchapter E, Chapter 17, Business & Commerce Code, Ms. Godin is
        entitled     to   actual/economic    damages,     emotional   and/or   mental   anguish    damages,
        exemplary/punitive damages, and attorney’s fees and costs.
                   61.    Additionally, Plaintiff seeks an award of discretionary additional damages in an
        amount not to exceed three times the amount of economic damages for Defendants’ conduct
        committed knowingly and/or an amount not to exceed three times the amount of economic and
        mental anguish damages for Defendants’ conduct committed intentionally. Specifically, Ms.
        Godin seeks $20,931 in treble damages. This is the amount of the invalid Debt pursed against
        Ms. Godin trebled.
                   62.    Plaintiff seeks reasonable and necessary attorney’s fees in this case through and
        to the time judgment is entered and for any post-trial or post-judgment appeals, to be detailed
        through a statement of services submitted at the appropriate time.




Plaintiff’s Original Complaint                                                                    Page 8 of 11
Godin v. Prime Acceptance Corp. and Alliant Capital Management, LLC
                  Case 5:18-cv-01212-OLG Document 1 Filed 11/20/18 Page 9 of 11




                                                      COUNT FOUR
                                                VIOLATION OF THE FCRA
                                                    15 U.S.C. § 1681S-2
                63.     Plaintiff incorporates by reference the above paragraphs of this Complaint as
        though fully set forth herein.
                64.     15 U.S.C. § 1681s-2 of the FCRA describes the duties of furnishers to provide
        accurate information to CRAs.
                65.     Plaintiff is a “consumer” under 15 U.S.C. § 1681a(b)-(c) because Plaintiff is an
        individual.
                66.     As contemplated by 15 U.S.C. § 1681a(b)-(c), Defendants are both persons.
                67.     Defendants violated 15 U.S.C. § 1681s-2(a)(1)(A) prohibition against reporting
        information with actual knowledge of errors because it knew or had reasonable cause to believe
        that the information was inaccurate. Specifically, the numerous notifications by Ms. Godin
        imparted knowledge and/or reasonable cause to believe that the information was inaccurate.
                68.     Defendants violated 15 U.S.C. § 1681s-2 (a)(1)(B) prohibition against reporting
        information after notice and confirmation of errors. In numerous instances, Ms. Godin contacted
        Defendants, at their specified addresses, to dispute information about her furnished by
        Defendants to a CRA, and to notify Defendants that the information was inaccurate. In numerous
        instances, Ms. Godin informed Defendants that the Debt, as reported by the CRAs on her credit

        report, was inaccurate.
                69.     Despite having proof from the consumer to the contrary, in numerous instances,
        Defendants continued to furnish inaccurate information to a CRA relating to Ms. Godin.
                70.     Defendants violated 15 U.S.C. § 1681s-2(a)(2) because they determined that the
        Debt was inaccurate and failed to promptly notify the consumer reporting agency of that
        determination and provide to the agency with any corrections to that information, or any
        additional information, that is necessary to make the information provided by the person to




Plaintiff’s Original Complaint                                                               Page 9 of 11
Godin v. Prime Acceptance Corp. and Alliant Capital Management, LLC
                 Case 5:18-cv-01212-OLG Document 1 Filed 11/20/18 Page 10 of 11




        agency complete and accurate, and thereafter furnished to the agency any of the information that
        remained incomplete and inaccurate.
                71.     Defendant violated 15 U.S.C. § 1681s-2(a)(3) in knowing that the debt was
        disputed by Ms. Godin and in failing to provide to a CRA that the debt was disputed.
                72.     Defendants violated 15 U.S.C. § 1681s-2(a)(8)(e) because after receiving notice
        of numerous disputes and debt validation requests by Ms. Godin, Defendants failed to conduct an
        investigation with respect to the disputed information, review all relevant information provided
        by the consumer with the notice, complete an investigation within a 30-day period, and promptly
        notifying the CRAs.
                73.     Defendants also violated 15 U.S.C. § 1681s-2(b) in that after receiving notice of a
        dispute of the Debt from Equifax, Defendants failed to conduct an investigation, review all
        relevant information, report the results to the CRAs, and promptly modify, delete, and/or
        permanently block the reporting of the false Debt with the CRAs.
                74.     Defendants also violated in 15 U.S.C. § 1681s-2(7) in failing to inform Ms. Godin
        about negative information in the process of, or already placed on, a consumer’s credit report
        within one month.
                75.     Defendants’ violations were not just negligent, but willful.
        Pursuant to 15 U.S.C. 1681, Ms. Godin is entitled to actual or statutory damages, attorney’s fees,
        and court costs, as well as punitive damages for willful violations.
                                           DEMAND FOR JURY TRIAL
                76.     Plaintiff hereby demands trial by jury on all issues so triable.

                                              REQUEST FOR RELIEF
                WHEREFORE, PREMISES CONSIDERED, Plaintiff CHRISTIANA GODIN requests
        that Defendants PRIME ACCEPTANCE CORP. and ALLIANT CAPITAL MANAGEMENT,
        LLC each be cited to appear and answer herein and upon final hearing hereof, Plaintiff have
        judgment of and against Defendants as follows:


Plaintiff’s Original Complaint                                                                 Page 10 of 11
Godin v. Prime Acceptance Corp. and Alliant Capital Management, LLC
                 Case 5:18-cv-01212-OLG Document 1 Filed 11/20/18 Page 11 of 11




            (1) an award enjoining Defendants from reporting and collecting the Debt;
            (2) a declaratory judgment be entered that the conduct of Defendants complained of herein
                violated the FCRA, FDCPA, TCPA, and DTPA;
            (3) an award for all actual damages, exemplary damages, emotional/mental anguish
                damages, all attorney’s fees, costs of court, and pre-and post-judgment interest at the
                highest lawful rates;
            (4) an award of $20,931 treble damages pursuant to the DTPA;
            (5) an award of statutory damages pursuant to the FDCPA;

            (6) an award of punitive damages in the amount of $100,000 pursuant to the FCRA;
            (7) an award of costs and reasonable attorney’s fees pursuant to the FCRA, FDCPA, TCPA,
                and DTPA;
            (8) an award of discretionary additional damages in an amount not to exceed three times the
                amount of economic damages if Defendants’ conduct is found to have been committed
                knowingly; or an amount not to exceed three times the amount of economic and mental
                anguish damages if Defendants’ conduct is found to have been committed intentionally;
                and
            (9) Any such other and further relief as may be just and proper.
                                                         Respectfully submitted,
        Dated: November 20, 2018
                                                         By: /s/ Ramona Ladwig
                                                         Ramona Ladwig
                                                         State Bar No. 24092659
                                                         Anthony P. Chester
                                                         State Bar No. 24092253
                                                         HYDE & SWIGART
                                                         1910 Pacific Ave, Suite 14155
                                                         Dallas, TX 75201
                                                         Phone: (214) 880-6362
                                                         Fax: (800) 635-6425
                                                         Email: ramona@westcoastlitigation.com

                                                         Attorneys for Plaintiff



Plaintiff’s Original Complaint                                                                   Page 11 of 11
Godin v. Prime Acceptance Corp. and Alliant Capital Management, LLC
